RECORDING REQUESTED BY AND WHEN RECORDED RETURN TO: Rachel S. Brown, Esq. Katten Muchin Rosenman LLP 525 West Monroe Street Chicago, Illinois60661 DRAFTED BY:Christopher L. Hartmann, Esq. NOTICE OF CONFIDENTIALITY RIGHTS:IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (COLLATERAL INCLUDES FIXTURES) BY HINES REIT 2, a Delaware limited partnership as Grantor TO ED STOUT, an individual, as Trustee for the benefit of METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as Beneficiary December 20, 2007 DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING DEFINED TERMS Execution Date: December 20, 2007 Note:The promissory note made by Grantor dated as of the Execution Date to the order of Metropolitan Life Insurance Company, a New York Corporation in the principal amount of One Hundred Sixty Million and No/00 Dollars ($160,000,000.00) (herein referred to as the “Note”).The Note has a Maturity Date of January 1, 2013. Beneficiary & Address:Metropolitan Life Insurance Company, a New York corporation 10 Park Avenue Morristown, New Jersey 07962 Attention:Senior Vice President, Real Estate Investments With a Copy to:Metropolitan Life Insurance Company Two Lincoln Centre, Suite 1310 5420 LBJ Freeway Dallas, Texas75240 Attention:Vice President or Associate General Counsel Grantor & Address:Hines REIT 2200 Ross Avenue LP, a Delaware limited partnership c/o Hines Interests Limited Partnership 2800 Post Oak Blvd., Suite 5000 Houston, Texas 77056 Attention:Charles N. Hazen With a Copy to:Hines Interests Limited Partnership 13155 Noel Road Suite 1850 Dallas, Texas 75240-6849 Attention: Clayton C. Elliot With a Copy to:Baker Botts L.L.P. 2001 Ross Avenue Suite 600 Dallas, Texas 75201-2980 Attn:Joel M. Overton, Jr. With a Copy to:Hines REIT 2200 Ross Avenue LP c/o Hines Interests Limited Partnership 2800 Post Oak Boulevard, Suite 5000 Houston, Texas 77056 Attention: Jason P. Maxwell Trustee & Address:Ed Stout, an individual c/o Chicago Title Insurance Company 2001 Bryan Street, Suite 1700 Dallas, Texas 75201 County and State in which the Property is located:Dallas County, State of Texas Use: office, retail and parking Insurance: Full Replacement Cost Boiler and Machinery: Full Replacement Cost Business Income: In an amount sufficient to recover twenty-four (24) months Business Income (as defined in Section 3.01(a)(3) hereof) Ordinance and Law: In the amount of $25,000,000.00. Windstorm: Full Replacement Cost plus an amount sufficient to recover twenty-four (24) months Business Income and subject to deductibles approved by Beneficiary. Terrorism: Full Replacement Cost (to the extent commercially available) Commercial General Liability:Required Liability Limits: $50,000,000 Address for Insurance Notification: Metropolitan Life Insurance Company, its affiliates and/or successors and assigns 10 Park Avenue Morristown, NJ07962 Attn:Insurance Risk Manager Loan Documents:The Note, this Deed of Trust, the Initial Payment Guaranty, the Pledge and Security Agreement Hines (HF), the Pledge and Security Agreement Hines (GP), the Chase Tower Guaranty and any other documents executed by Grantor and related to the Note and/or this Deed of Trust, including without limitation, the Other Mortgages and Other Notes (each as defined herein) and all renewals, amendments, modifications, restatements and extensions of these documents (except the Indemnity Agreement).Initial Payment Guaranty: Payment Guaranty dated as of the Execution Date and executed by Hines REIT 2007 Facility Holdings LLC, a Delaware limited liability company (“Hines Facility”) in favor of Beneficiary.Pledge and Security Agreement Hines (HF): Pledge and Security Agreement dated as of the Execution Date and executed by Hines Facility in favor of Beneficiary and acknowledged byHines REIT 2200 Ross Avenue GP LLC, a Delaware limited liability company (“Hines Ross”), andGrantor. Pledge and Security Agreement Hines (GP): Pledge and Security Agreement dated as of the Execution Date and executed by Hines Ross in favor of Beneficiary and acknowledged by Grantor. Chase Tower Guaranty: Guaranty Agreement dated as of the Execution Date and executed by Operating Partnership (as defined herein) in favor of Beneficiary.Indemnity Agreement:Unsecured Indemnity Agreement dated as of the Execution Date and executed by Grantor in favor of Beneficiary.The Indemnity Agreement is not a Loan Document and shall survive in accordance with its terms the repayment of the Loan or other termination of the Loan Documents.Liable Party or Liable Parties:Any indemnitor with respect to the Loan, the Loan Documents or Indemnity Agreement. This DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (this “Deed of Trust”) is entered into as of the Execution Date by Grantor to Trustee for the benefit of Beneficiary with reference to the following Recitals: RECITALS A.This Deed of Trust secures: (1) the payment of the indebtedness evidenced by the Note with interest at the rate set forth in the Note, together with (a)the payment of the indebtedness evidenced by that certain promissory note listed on
